PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/171,785
Filing Date: 26 Oct 2018
Appellant(s): Rice et al.



__________________
Stephen A. Seach
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/22/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 07/22/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following grounds of rejection are applicable to the appealed claims:

Claim Interpretations
The “a heater positioned on the outer end of each of the support arms” of claims 1, 13 and 14, Appellants’ heater 230 is an electrostatic chuck ([0063] and claim 6) which includes accessory components along with the heating elements (such as heater wire). The claim will be examined inclusive this broad sense of heater. 

Likewise, the “at least one sealing platform positioned around the heaters, the sealing platform having a top surface forming a major plane that is substantially parallel with a major plane formed by the support surface of the heater” of claims 10 (and similarly for claims 13 and 20), the support surface of the heater is the whole chuck, not the heating element (such as heater wire). 

Claims 1-5, 8-9, 14-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al. (US 5133284, hereafter ‘284), in view of Weaver et al. (US 20160355927, hereafter ‘927).
‘284 teaches some limitations of:
Claim 1: A structure that integrates the functions of wafer transport and wafer backside protection in a unit removable for maintenance and repair is shown in FIGS. 5 and 6 (col. 6, lines 35-33, the claimed “A support assembly comprising”):
The structure 200 is removably connected to the rotation mechanism 26 (FIG. 2) as follows. Shaft 230 is driven by the rotation mechanism 26. Shaft 230 is fitted into mounting block 224, which is suitably bored to receive it, and welded or otherwise suitably secured to the mounting block 224. Shaft 230 is hollow, and the bore which receives shaft 230 is made through the mounting block 224 to a surface that is designed to mate in a gas-tight manner with the support block 206 (Fig. 6, col. 6, lines 54-62, 
Gas delivery tubes 213a-213f (hidden), which are similar to tube 126, are routed through respective heaters 215a-215f and connect to tubes 202a-202f. Tubes 202a-202f function as gas delivery tubes and support for the platen-heater assemblies 204a-204f (col. 6, lines 42-47, tubes 202a-202f is the claimed “at least two support arms extending from the rotatable center base, each of the support arms having an inner end in contact with the center base and an outer end further from the rotational axis than the inner end”; heaters 215a-215f is the claimed “a plurality of heaters, each heater positioned on the outer end of each of the support arms, each of the plurality of heaters having a support surface with a center located a distance from the rotational axis so that upon rotation of the center base the heaters move in a circular path”).
Claim 14: An illustrative reaction chamber of a high pressure chemical vapor deposition ("CVD") apparatus is shown from a top view in FIG. 1, and from a side view in FIG. 2. The process chamber 2 communicates with a load lock chamber 1, from which wafers to be processed are introduced into the process chamber 2, and into which processed wafers are received from the process chamber 2 (col. 2, lines 58-65, description applicable to alternative embodiment Figs. 5-6, the claimed “A processing chamber comprising: a housing having walls, a bottom and a top defining an interior volume” and as shown in Fig. 2); 
Within process chamber 2 are five wafer process stations 4a-4e and a wafer load/unload station 5 … The system for moving wafers from station to station in the chamber 2 includes wafer transport mechanism 10 and a spindle rotation mechanism 26, (col. 2, line 65 to col. 3, line 4), The wafers to be processed now rest upon or are slightly levitated over respective platens 14a-14e, under respective gas dispersion heads 12a-12e (col. 5, lines 35-37, the claimed “a plurality of process stations in the interior volume of the housing, the process stations positioned in a circular arrangement around a rotational axis, each process station comprising a gas injector having a front face, the front face of each of the gas injectors being substantially coplanar” as shown in Fig. 2);
A structure that integrates the functions of wafer transport and wafer backside protection in a unit removable for maintenance and repair is shown in FIGS. 5 and 6 (col. 6, lines 35-33, the claimed “and a support assembly in the interior volume of the housing”),
The wafers to be processed now rest upon or are slightly levitated over respective platens 14a-14e, under respective gas dispersion heads 12a-12e (col. 5, lines 35-37, the claimed “the support assembly positioned below the plurality of process stations” and as shown in Fig. 2),
The structure 200 is removably connected to the rotation mechanism 26 (FIG. 2) as follows. Shaft 230 is driven by the rotation mechanism 26. Shaft 230 is fitted into 
Gas delivery tubes 213a-213f (hidden), which are similar to tube 126, are routed through respective heaters 215a-215f and connect to tubes 202a-202f. Tubes 202a-202f function as gas delivery tubes and support for the platen-heater assemblies 204a-204f (col. 6, lines 42-47, tubes 202a-202f is the claimed “with a plurality of support arms extending from the center base, each support arm having an inner end in contact with the center base and an outer end, a heater is positioned on the outer end of each of the support arms so that upon rotation of the center base the heaters move in a circular path”);
The wafers to be processed now rest upon or are slightly levitated over respective platens 14a-14e, under respective gas dispersion heads 12a-12e (col. 5, lines 35-36), The removable integrated structure 200 includes platen-heater assemblies 204a-204f, which include individual platens 214a-214f similar to the illustrative platen 100 mounted on individual heaters 215a-215f (col. 6, lines 38-42, the claimed “the heaters having a support surface configured to support a substrate during processing”).

‘284 further teaches that tubes 202a-202f function as gas delivery tubes and support for the platen-heater assemblies 204a-204f (col. 6, lines 45-47), Power is supplied to the heaters 215a-215f through paired conductors, which run through electrical conduits 208a-208f (hidden in FIG. 5) and are interconnected in any suitable manner in female connector 210 (col. 6, lines 49-53), backside gas introduced into the shaft 230 is conveyed to bores in the support block 206, which distribute the backside gas to the tubes 202a-202f. Female connector 210 is detachably connected to male connector 220, which receives power from a pair of conductors which run through a single electrical conduit 222 (col. 6, line 64 to col. 7, line 2), in other words, gas past through shaft while electrical connections is attached to the outside of the shaft.

‘284 does not teach the other limitations of:
Claim 1: a channel formed in the rotatable center base and the support arms, the channel configured to route electrical connections to the plurality of heaters.
Claim 14: a channel is formed in the rotatable center base and the support arms, the channel configured to route electrical connections to the heater.

‘927 is an analogous art in the field of Susceptor Position And Rotation Apparatus (title), The susceptor 340 is shown as a flat plate but can also include recesses or pockets like those shown in FIG. 2 ([0045], last sentence). ‘927 teaches that The susceptor assembly 140 of FIG. 1 includes a shaft 160 which is capable of lifting, lowering and rotating the susceptor assembly 140. The susceptor assembly may include a heater, or gas lines, or electrical components within the center of the shaft 160 ([0030]).

Before the effective filing dates of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have re-arranged the electrical connections of ‘284 from outside the shaft to within the center of the shaft 160, as taught by ‘927. It has been held that rearranging parts of an invention only involves routine skill in the art.  MPEP 2144.04 VI C. 

‘284 further teaches the limitations of:
	Claims 2 and 15: Fig. 6 shows tubes 202a-202f are orthogonal to shaft 230, the claimed “wherein the support arms extend orthogonal to the rotational axis”.
	Claims 3-4: Gas delivery tubes 213a-213f (hidden), which are similar to tube 126, are routed through respective heaters 215a-215f and connect to tubes 202a-202f. Tubes 202a-202f function as gas delivery tubes and support for the platen-heater assemblies 204a-204f (col. 6, lines 42-47, the claimed “wherein there are three support arms and three heaters” of claim 3, and “wherein there are four support arms and four heaters” of claim 4).
	Claims 5 and 17: Fig. 6 also shows the claimed “wherein the support surfaces of the heaters are substantially coplanar”.
	Claims 8-9 and 19: The structure 200 is removably connected to the rotation mechanism 26 (FIG. 2) (col. 6, lines 54-55, the claimed “further comprising at least one motor connected to the center base, the at least one motor configured to rotate the support assembly around the rotational axis” of claims 8 and 19, and “wherein the at least one motor is configured to move the center base in a direction along the rotational axis” of claim 9).

‘284 teaches that within process chamber 2 are five wafer process stations 4a-4e and a wafer load/unload station 5 (col. 2, lines 65-67), therefore, the loading station 5 does not have a matching gas dispersion head 12. ‘284 does not teach the limitations of:


‘927 further teaches that Processing chambers having multiple gas injectors can be used to process multiple wafers simultaneously so that the wafers experience the same process flow … In some embodiments, there is the same number of wafers being processed as there are gas distribution assemblies ([0032], 1st and 3rd last sentence).

Before the effective filing dates of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have added one more gas dispersion head to turn the load/unload station 5 into a matching processing station, as taught by ‘927, A person of ordinary skill would have known this arrangement would have recognized different processing and load sequence for various application, and/or for its suitability with predictable results. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. MPEP 2144.07. 

In case Appellants argue that claim 3 (or 4) requires exactly 3 (or 4) arms and heaters. 

‘927 teaches that A processing chamber can have at least two processing region. In some embodiments, there are at least three, four, five, six, seven, eight, nine, 10, 11 or 12 processing regions.

Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over ‘284 and ‘927, as being applied to claims 1 and 14 rejection above, further in view of Murakawa (US 20150361553, hereafter ‘553).
The combination of ‘284 and ‘927 does not teach the limitations of:
Claims 6 and 18: wherein the heaters comprise an electrostatic chuck.

‘553 is an analogous art in the field of ROTATING SEMI-BATCH ALD DEVICE (title). ‘553 teaches that a heater 31 is embedded right below the recess 32 of the susceptor 3 for heating the substrates being processed 4 ([0128], 1st sentence), an electrostatic chuck (not shown) is disposed on the rotating susceptor 3 for preventing the substrates being processed 4 from floating or being detached when the susceptor 3 rotates at a high speed or when the gas flow increases (Fig. 5, [0128], last sentence).

Before the effective filing dates of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have adopted electrostatic chuck/heater of ‘553 as the platen 214a-214f of ‘284, for the purpose of preventing .

Claims 10-12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over ‘284 and ‘927, as being applied to claims 1 and 14 rejection above, in view of Matsuse et al. (US 5951772, hereafter ‘772) and ‘553.
The combination of ‘284 and ‘927 does not teach the limitations of:
Claim 10: further comprising at least one sealing platform around the plurality of heaters, at least one sealing platform having a top surface forming a major plane that is substantially parallel with a major plane formed by the support surface of the plurality of heater.
Claim 11: wherein there is a plurality of sealing platforms and each of the plurality of heaters has a sealing platform positioned around the heater, each of the sealing platforms forming a ring shaped top surface.
Claim 12: further comprising a support plate having a plurality of openings, each of the plurality of openings surrounding a support surface of one of the plurality of heaters.
Claim 20: wherein each heater further comprises a sealing platform positioned around the heater, the sealing platform having a top surface forming a major plane that is substantially parallel with a major plane formed by the support surface of the heater.

‘553 teaches one single susceptor 3 as discussed above. However, the heaters 31 are not individually sealed.

‘772 is an analogous art in the field of Vacuum Processing Apparatus (title), A circular rotary member 4 is rotatably horizontally arranged on a bottom wall 2A of the processing chamber 2 using a shaft 7 extending from the bottom wall 2A as a center. Susceptors 5, e.g., eight as shown in FIG. 2, are mounted on this circular rotary member 4 at equal intervals therebetween in a circumference direction, and the susceptors 5 serve as support members for horizontally supporting the semiconductor wafers 1 one by one (Fig. 1, col. 6, lines 12-19). ‘772 teaches that Each susceptor 5 has a disk-like shape and is arranged to slightly project from the rotary member 4. A heating resistor 6 is buried at a position below each susceptor 5 of the rotary member 4, and each susceptor 5 is individually heated by the heating resistor 6 (Fig. 1, col. 6, lines 20-24, therefore, the heating resistors are sealed from vacuum processing environment), and an electrostatic chuck 82 (Fig. 5, col. 15, lines 13-14), for the purpose of vacuum processing apparatus whose interior can be efficiently, stably, and almost completely cleaned (col. 3, lines 20-22).


Before the effective filing dates of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have adopted the heater 6 sealed .
 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over ‘284, in view of ‘927, ‘772 and ‘553.
‘284 teaches some limitations of:
Claim 13: A structure that integrates the functions of wafer transport and wafer backside protection in a unit removable for maintenance and repair is shown in FIGS. 5 and 6 (col. 6, lines 35-33, the claimed “A support assembly comprising”):
The structure 200 is removably connected to the rotation mechanism 26 (FIG. 2) as follows. Shaft 230 is driven by the rotation mechanism 26. Shaft 230 is fitted into mounting block 224, which is suitably bored to receive it, and welded or otherwise suitably secured to the mounting block 224. Shaft 230 is hollow, and the bore which receives shaft 230 is made through the mounting block 224 to a surface that is designed to mate in a gas-tight manner with the support block 206 (col. 6, lines 54-62, mounting block 224 and the support block 206, together, is the claimed “a rotatable center base defining a rotational axis”);
Gas delivery tubes 213a-213f (hidden), which are similar to tube 126, are routed through respective heaters 215a-215f and connect to tubes 202a-202f. Tubes 202a-202f function as gas delivery tubes and support for the platen-heater assemblies 204a-204f (col. 6, lines 42-47, Fig. 6 shows tubes 202a-202f are orthogonal to shaft 230, the claimed “at least two support arms extending from the center base orthogonal to the rotational axis, each of the support arms having an inner end in contact with the center base and an outer end”; any of the heaters 215a-215f is the claimed “a heater positioned on the outer end of each of the support arms”), The wafers to be processed now rest upon or are slightly levitated over respective platens 14a-14e, under respective gas dispersion heads 12a-12e (col. 5, lines 35-37, the claimed “each of the heaters having a support surface configured to support a substrate during processing and each of the support surfaces are substantially coplanar” as shown in Fig. 6), 
The structure 200 is removably connected to the rotation mechanism 26 (FIG. 2) (col. 6, lines 54-55, the claimed “a first motor connected to the rotatable center base to rotate the rotatable center base, support arms and heaters around the rotational axis”).

‘284 does not teach the other limitations of:
Claim 13: (13A) the heaters comprising an electrostatic chuck,
(13B) each heater having a ring shaped sealing platform positioned around the heater, the sealing platforms having a top surface forming a plane that is substantially parallel with a plane formed by the support surface of the heaters;

(13D) a second motor connected to the rotatable center base to move the rotatable center base, support arms and heaters in a direction along the rotational axis.

‘772 is an analogous art as discussed above.

Before the effective filing dates of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have adopted the heater 6 sealed in susceptor 5 of ‘772 as the platen/heater 214a-f and 215a-f of ‘284 (the limitation of 13B), for the purpose of vacuum processing apparatus whose interior can be efficiently, stably, and almost completely cleaned, as taught by ‘772 (col. 3, lines 20-22). 

‘927 is an analogous art as discussed above.

Before the effective filing dates of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have re-arranged the electrical connections of ‘284 from outside the shaft to within the center of the shaft 160 (the limitation of 13C), as taught by ‘927. It has been held that rearranging parts of an invention only involves routine skill in the art.  MPEP 2144.04 VI C. 

‘553 is an analogous art as discussed above. ‘553 also teaches A worm gear, a planetary gear, or a rack-and-pinion is used for conversion between the rotational movement of the stepping motor and the vertical movement of the susceptor ([0063], 2nd sentence, the claimed “a second motor connected to the rotatable center base to move the rotatable center base, support arms and heaters in a direction along the rotational axis” of claim 13D).

Before the effective filing dates of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have adopted electrostatic chuck/heater of ‘553 as the platen 214a-214f of ‘284 (the limitation of 13A), and to have added a stepping motor for vertical movement of the susceptor (the limitation of 13D), for the purpose of preventing substrate floating during high speed rotation or gas flow, as taught by ‘553 ([0128], last sentence).

Alternatively, claims 10-13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over various rejection above, further in view of von Kanel et al. (US 20110017127, hereafter ‘127).
In case Appellants argue that ‘772 does not explicitly teach a sealed heater in the susceptor.

‘127 is an analogous art in the field of APPARATUS AND METHOD FOR PRODUCING EPITAXIAL LAYERS (title) achieved by chemical vapour deposition (CVD), including plasma assisted techniques ([0004]). ‘127 teaches that in FIG. 6. In insulation ring 19. Enclosure 3', together with a heater assembly 6 and a susceptor 5, is supported by a movable base plate 20 ([0064], i.e., susceptor 5 has a sealed environment from the processing region and the heater 6 pass through the opening of the susceptor 5), for the purpose of low defect density ([0029]).

Before the effective filing dates of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have added a sealed environment in the susceptor, as taught by ‘127, to the susceptor/heater 30/190 of ‘856, for the purpose of low defect density, as taught by ‘127 ([0029]).

(2) Response to Argument
The examiner considers the critical issue is whether that whether each of the plurality of the heaters move with the center base in a circular path (bottom of page 13). 

	(A) Regarding claim 1 rejection over Thomas ‘284 in view of Weaver ‘927, Appellants argue that ‘284 does not teach each of the plurality of the heaters move with the center base in a circular path because ‘284 does not teach any relationship between rotation of the shaft 230 and heater assemblies 204a-204f or routing of electrical connections, see page 13 to 14.

‘284’s apparatus is rotating heaters 215a-215f in a circular path described in various parts of the disclosure.

	‘284 clearly teaches that “The removable integrated structure 200 includes platen-heater assemblies 204a-204f, which include individual platens 214a-214f similar to the illustrative platen 100 mounted on individual heaters 215a-215f …The structure 200 is removably connected to the rotation mechanism 26 (FIG. 2) as follows. Shaft 230 Shaft 230 is fitted into mounting block 224, which is suitably bored to receive it, and welded or otherwise suitably secured to the mounting block 224. Shaft 230 is hollow, and the bore which receives shaft 230 is made through the mounting block 224 to a surface that is designed to mate in a gas-tight manner with the support block 206. Support block 206 is secured to the mounting block 224 by bolts or in any other suitable manner”, (col. 6, lines 38-64), in other words, integrated structure 200 is rotating each platen-heater assemblies 204a-204f (pair of heater 215 and platen 214 that support respective substrates) by the rotation mechanism 26. Circular path can be seen from Fig. 1 and Fig. 5 of ‘284.

	It appears Appellants are stipulating that the shaft 230 and the heaters 215a-215f are somehow disconnected such that heaters are stationary and not rotating (and shaft is rotating for nothing). This  contradicting with ‘284 “Wafer transport mechanism 10 now rotates 60 degrees in a desired direction so that the wafers are transported to respective successive ones of the stations 4a-4e and 5” (col. 5, lines 19-22, Figs. 1-2). If the platen-heater assemblies 204a-204f are stationary, then the wafers would not be able to be rotated through the stations 4a-4e and to the load/unload station 5.
	
	(B) Regarding to claims 2-5, particularly, claim 5, Appellants argue that ‘284 does not teach “the support surfaces of the heaters are substantially coplanar” because the Specification defines various degrees of deviation in [0059] and ‘284’s drawing is not to scale, see the bottom of page 14 to page 15.



	Furthermore, ‘927 uses exactly the word “coplanar” and further define a tolerance of being coplanar-ness ([0029]).

	Still furthermore, Appellants’ Specification did not state that [0059] is a definition. If it is a definition, then it is unclear which one of these ±5°, ±4°, ±3°, ±2° or ±1° is claimed.

	 (C) Regarding to claims 10-12 rejection over ‘284, ‘927, Matsuse ‘772, and Murakawa ‘553, Appellants argue that ‘772 teaches only a singular heating resistor by citing col. 6, lines 19-24, does not teach a plurality of moving heaters, fail to cure the deficiency of ‘284 and ‘927, see the middle of page 19 to the middle of page 20.

	It appears Appellants are arguing whether ‘772 can be used in claim 1 rejection, not arguing on the limitation of claims 10-12. The examiner maintains there was no deficiencies from ‘284 and ‘927.

	Furthermore, Appellants’ assertion that ‘772 has a singular heating resistor is wrong. “Each susceptor 5 has a disk-like shape and is arranged to slightly project from the rotary member 4. A heating resistor 6 is buried at a position below each susceptor 5 of the rotary member 4, and each susceptor 5 is individually heated by the heating members 6” (col. 9, lines 34-35) . There are eight heating resistors rotating in a circular path. 

(D) Regarding to claim 20 rejection over ‘284, ‘927, ‘772, and ‘553, Appellants argue that the final office action rely on ‘772 for rejection of claim 10-12 but not for claim 20, because ‘772 is silent as to the limitation of claim 20, see the bottom of page 20 to the middle of page 21.

The final office action clearly set forth the rejection of claims 10-12 and 20 are rejected together (see item 3).

It appears Appellants are arguing that ‘772 does not teach a sealing platform being parallel to the support surface.

Fig. 1 of ‘772 clearly shows this feature. See illustration below. 

It also appears Appellants are reading Specification (Fig. 4 sealing platform 240 as a protruding ring, [0070]) into the claim. Sealing platform as claimed does not require a protruding ring. Claim 20 merely requires a sealing plane parallel to support surface.




    PNG
    media_image2.png
    420
    367
    media_image2.png
    Greyscale
[AltContent: arrow][AltContent: textbox (Sealing 
platform
parallel to 
support 
surface)][AltContent: arrow][AltContent: textbox (Support 
surface)]













The rest of arguments are repeating the previous arguments already being replied.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/KEATH T CHEN/Primary Examiner, Art Unit 1716                                                                                                                                                                                                        


/PARVIZ HASSANZADEH/Supervisory Patent Examiner, Art Unit 1716              
                                                                                                                                                                                          /COLLEEN P DUNN/Quality Assurance Specialist, Art Unit 1700                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.